DETAILED ACTION
This office action is in response to the application filed on continuation filed 1/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-18 of U.S. Patent No. 11223289, hereinafter ‘289. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 2, ‘289 discloses a switched mode power supply comprising: a power circuit comprising a power switch and an output for providing an output voltage; and a control circuit coupled to the power circuit for regulating the output voltage and configured to: control the power switch using a control signal, the control signal based on a reference voltage; determine if a duty cycle of the control signal is within a defined range; sense the output voltage; and if the duty cycle is outside the defined range: determine a comparison voltage based on the output voltage and the duty cycle; and adjust the reference voltage to equal the lessor of the comparison voltage and a maximum output voltage threshold of the power circuit.  (Claim 1)
Regarding claim 3, ‘289 discloses the control circuit is configured to determine the comparison voltage not based on a sensed input parameter of the power circuit.  (Claim 1)
Regarding claim 4, ‘289 discloses the control circuit is configured to adjust the reference voltage over time to linearly adjust the output voltage.  (Claim 1)
Regarding claim 5, ‘289 discloses the control circuit is configured to adjust the reference voltage based on a preset duty cycle threshold.  (Claim 2)
Regarding claim 6, ‘289 discloses the control circuit is configured to adjust the reference voltage based on one or more of: a defined maximum output voltage threshold of the power circuit; a defined minimum output voltage threshold of the power circuit; a defined maximum input voltage threshold of the power circuit; and a defined minimum input voltage threshold of the power circuit.  (claim 3)
Regarding claim 7, ‘289 discloses the power circuit includes a transformer having a turns ratio; and wherein the control circuit is configured to adjust the reference voltage based on the turns ratio of the transformer.  (Claim 4)
Regarding claim 8, ‘289 discloses the control circuit is further configured to: sense an output current of the power circuit; and adjust the reference voltage further based on the output current.  (Claim 5)
Regarding claim 9, ‘289 discloses the power circuit is a first power circuit; the switched mode power supply further comprises a second power circuit coupled in parallel with the first power circuit; and; the control circuit is configured to further adjust the reference voltage based on an output current sharing parameter of the first power circuit or the second power circuit.  (Claim 7)
Regarding claim 10, ‘289 discloses the output current sharing parameter includes a droop current sharing parameter.  (Claim 8)
Regarding claim 11, ‘289 discloses a method of regulating an output voltage of a power circuit including a voltage input, a power switch, a voltage output for providing the output voltage, the method comprising: generating a control signal for the power switch using a reference voltage, the control signal having a duty cycle; determining if the duty cycle of the control signal is within a defined range; sensing the output voltage of the power circuit; and in response to determining the duty cycle of the control signal is outside the defined range: determining a comparison voltage based on the sensed output voltage of the power circuit and the duty cycle of the control signal; and adjusting the reference voltage to equal the lessor of the comparison voltage and a maximum output voltage threshold of the power circuit.  (Claim 9)
Regarding claim 12, ‘289 discloses adjusting the reference voltage comprises adjusting the reference voltage over time to linearly adjust the output voltage of the power circuit.  (Claim 9)
Regarding claim 13, ‘289 discloses adjusting the reference voltage based on a preset duty cycle threshold.  (Claim 10)
Regarding claim 14, ‘289 discloses sensing an output current of the power circuit; and adjusting the reference voltage based on the sensed output current.  (Claim 11)
Regarding claim 15, ‘289 discloses the power circuit is a first power circuit coupled in parallel with a second power circuit; and wherein the method further comprises adjusting the reference voltage based on an output current sharing parameter of the first power circuit or the second power circuit.  (Claim 13)
Regarding claim 16, ‘289 discloses the output current sharing parameter includes a droop current sharing parameter.  (Claim 14)
Regarding claim 17, ‘289 discloses a control circuit for regulating an output voltage of a switched mode power supply having at least one power switch, the control circuit configured to: generate a control signal for the at least one power switch using a reference voltage; determine if a duty cycle of the control signal is within a defined range; sense an output voltage of the switched mode power supply; and adjust the reference voltage if the duty cycle of the control signal is outside the defined range; wherein the reference voltage adjustment is based on: the output voltage; the duty cycle; and one or more of a defined maximum output voltage threshold of the power circuit, a defined minimum output voltage threshold of the power circuit, a defined maximum input voltage threshold of the power circuit, and a defined minimum input voltage threshold of the power circuit.  (Claim 15)
Regarding claim 18, ‘289 discloses the control circuit is configured to adjust the reference voltage based on a preset duty cycle threshold.  (Claim 16)
Regarding claim 19, ‘289 discloses the one or more of the defined maximum output voltage threshold, the defined minimum output voltage threshold, the defined maximum input voltage threshold, and the defined minimum input voltage threshold are stored in memory.  (Claim 17)
Regarding claim 20, ‘289 discloses the control circuit is further configured to: sense an output current of the switched mode power supply; and adjust the reference voltage further based on the output current of the switched mode power supply.  (Claim 18)
Regarding claim 21, ‘289 discloses the reference voltage is not adjusted based on a sensed input parameter of the switched mode power supply.   (Claim 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838